Motion by defendant to dismiss plaintiff’s appeal from an order made on October 5, 1960, and entered on October 7, 1960, in the Supreme Court, Queens County, denying plaintiff’s motion to resettle and modify a judgment of separation entered on May 26, 1957, in an action between the parties. Motion granted, without costs. The order appealed from is one denying a motion to resettle a judgment in its substantive or decretal provisions. Such an order is not appealable (Genadeen Caterers v. Hotel Genadeen, 277 App. Div. 892; Cohen v. Cohen, 286 App. Div. 1035,1036; Wiggins v. Town of Somers, 8 A D 2d 733; Amsterdam v. Compania Naviera, 8 A D 2d 947, 948). Even if the appeal were properly here, however, the order sought to be reviewed would be affirmed. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.